Name: 2012/752/EU: Commission Implementing Decision of 4Ã December 2012 authorising a laboratory in the former Yugoslav Republic of Macedonia to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2012) 8757) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  health;  agricultural policy;  research and intellectual property
 Date Published: 2012-12-06

 6.12.2012 EN Official Journal of the European Union L 334/47 COMMISSION IMPLEMENTING DECISION of 4 December 2012 authorising a laboratory in the former Yugoslav Republic of Macedonia to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2012) 8757) (Text with EEA relevance) (2012/752/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France (integrated since 1 July 2010 into the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail, ANSES), as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (2) That Decision also provides that the ANSES is to document the appraisal of laboratories in third countries that have applied to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of the former Yugoslav Republic of Macedonia has submitted an application for approval of the laboratory for rabies of the Veterinary Institute in that third country to perform such serological tests. That application is supported by a favourable report by the ANSES dated 3 September 2012 of the appraisal of that laboratory. (4) That laboratory should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratory is authorised to perform the serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: Laboratory for Rabies of the Veterinary Institute Faculty of Veterinary Medicine Lazar Pop-Trajkov 5-7 1000 Skopje The former Yugoslav Republic of Macedonia. Article 2 This Decision shall apply from 1 January 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 December 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.